Case 3:19-cv-00830-REP Document 158 Filed 02/02/21 Page 1 of 1 PagelD# 3071

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION
ARTURO ESPARZA MACIAS, et al, )
Plainuffs, :
V. Case No. 3:19-cv-00830
MONTERREY CONCRETE, LLC, and
JOSE DE LA ROSA, )
Defendants.

ORDER

This matter comes before the Court on the Parties’ Joint Motion to Approve Settlement (Doc. No.
148) (the “Joint Motion”). In considering the Joint Motion, the Court has reviewed the Memorandum in
support of the Joint Motion (Doc. No. 149), and the parties’ Joint Response to the Court’s January 29, 2021
Inquiries (Doc. No. 156), and also has heard arguments by counsel for both parties at the Court’s February
1, 2021 hearing. For the reasons stated on the record during the February 1, 2021 hearing, the Court, having
been duly advised, hereby FINDS that the Settlement Agreement (Doc. No. 150-1) is a fair and reasonable
resolution of a bona fide dispute under the Fair Labor Standards Act.

Accordingly, it is hereby ORDERED that the Joint Motion (Doc. No. 148) is GRANTED and the
parties’ proposed Settlement Agreement (Doc. No. 150-1) is APPROVED. As the Settlement Agreement
provides for the release of claims between the parties, it is further ORDERED that all claims and
counterclaims asserted in this action are hereby DISMISSED WITH PREJUDICE, with each party to bear
its own attorneys’ fees and costs.

It is so ORDERED.

Is/ fe Et

Robert E. Payne

Senior United States District Judge
Richmond, Virginia
Date: February 2, 2021
